Citation Nr: 1445816	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  12-09 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent for a lumbar spine disability. 

2.  Entitlement to an initial rating higher than 10 percent for a right hip disability. 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel

INTRODUCTION

The Veteran served on active duty from November 1984 to April 1993 and from November 1994 to October 2010.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in February 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In his March 2012 substantive appeal, the Veteran limited his appeal to the lumbar spine and right hip rating claims.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was last afforded a VA examination to assess the severity of his lumbar and right hip disabilities in May 2012.  In a September 2013 brief, the Veteran's representative asserts that the Veteran's disabilities have worsened or were not accurately represented at the prior examination.  In view of these circumstances, the Board finds that the Veteran must be afforded a new VA examination assessing the current severity of these disabilities.

With regard to the claim for entitlement to a TDIU, in the September 2013 brief, the Veteran's representative submitted a statement asserting that the Veteran is unemployable due to his service-connected back and hip disabilities, thereby asserting entitlement to a TDIU, which the Board assumes jurisdiction of as part and parcel of the Veteran's rating claims on appeal, pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the Veteran has not received related notice for this claim, the claim must be remanded.  Further, as the Veteran is schedularly eligible for TDIU consideration, a medical opinion addressing the impact of his service-connected disabilities on his employability should also be obtained.  

Additionally, the Veteran's representative indicates that the Veteran may be seeking VA Vocation Rehabilitation benefits, the records of which would be relevant to the Veteran's TDIU claim.  See Todd v. McDonald, No. 13-0067 (U.S. Vet. App. Sept. 3, 2014).  As these records have not been associated with the electronic appellate record, this must be accomplished should they exist.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with a notice letter relevant to his claim of entitlement to a TDIU.

2.  Associate the Veteran's VA Vocational Rehabilitation records with his electronic file if the records exist.

3.  Thereafter, schedule the Veteran for a VA examination conducted by an appropriate medical professional to determine the current severity of his service-connected lumbar and right hip disabilities.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

After eliciting the history and current symptoms of the Veteran's right hip and lumbar spine disabilities from the Veteran, the examiner is to conduct an examination of the lumbar spine and right hip, to include all relevant diagnostic studies.

4.  Then, obtain a VA medical opinion addressing whether it is at least as likely as not (50 percent probability or greater) that the Veteran's service-connected disabilities (sleep apnea, an anxiety disorder, a cervical spine disability, a lumbar spine disability, radiculopathy of the right lower extremity, a right shoulder disability, a right hip disability, a right knee disability, a right ankle disability, tinnitus, sinusitis, hypertension, bruxism, tension headaches, and scars of the scalp, lumbar area, right hip, and left shoulder) preclude him from securing and following substantially gainful employment consistent with his education and occupational experience, and without consideration of his age or nonservice-connected disabilities.  A complete rationale must be provided for all opinions expressed.

5.  Finally, readjudicate the appeal.  If the full benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

